DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 1-5, 13, 16-21, and 24-28 are pending. 
3.	Claims 1-5 remain withdrawn from consideration. 
4.	Claims 13, 16-21, and 24-28 are examined herein.
5.	The objection to claim 26 is withdrawn in view of Applicant’s amendments to the claim.  The objection to claim 13 is now moot, given that in the instant reply, the claim has not been amended. 
Election/Restrictions
6.	Applicant’s election of Group IV, claims 13-22, and SEQ ID NO: 1, 2, 7, and 8 in the reply filed on December 16, 2015 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-5 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on December 16, 2015.
Claim Interpretation
7.	For the purpose of the examination the claims are interpreted as follows.  
	Claims 13 and 21 recite, in the alternative, the following nucleic acids: (1) a nucleic acid encoding any variant of SEQ ID NO: 2 having the recited substitutions, relative to SEQ ID NO: 2, and (2) a nucleic acid that is a variant of SEQ ID NO: 1, having 90% sequence identity to it and encoding any variant of a wild-type homologue, orthologue, or paralogue of SEQ ID NO: 2, wherein said encoded protein comprises the recited substitutions relative to SEQ ID NO: 2, and, in claim 13, has at least 70% sequence identity to SEQ ID NO: 2.  The claims do not require either SEQ ID NO: 1 or 2; nor do the claims recite any sequence information for the “variants” of “homologue, orthologue, or paralogue” of SEQ ID NO: 2.  
	The specification defines “orthologues and paralogues” as follows: ““Orthologues” and “paralogues” encompass evolutionary concepts used to describe the ancestral relationships of genes.  Paralogues are genes within the same species that have originated through duplication of an ancestral gene; orthologues are genes from different organisms that have originated through speciation, and are also derived from a common ancestral gene.  A non-limiting list of examples of such orthologues is shown in Table 1.” (page 28, first full paragraph).  Table 1 lists GenBank accession numbers for HPPDs from a number of plant species, including Avena sativa. 
	The claims are thus read to encompass any plant HPPD protein, which has HPPD enzymatic activity, and comprises either a single substitution M335N, relative to the amino acid numbering of SEQ ID NO: 2; or comprises two substitutions, P336A and E363Q, relative to SEQ ID NO: 2.  
	It is noted that claim 13 is directed to a product-by-process, where the structure of the resultant product is limited solely by the presence of said substitutions in the HPPD.  The limitation “to express therein said mutated HPPD polypeptide having increased resistance to the coumarone-derivative herbicide” is reasonably interpreted as an intended result of the process as well as a desired property of said product-by-process, but it does not limit the structure of the claimed product.  Similarly, the structure of the transgenic plant of claim 16 and the seed of claim 18 is determined by the presence of said mutant HPPD.  The tolerance to Inhibitor 1 is the property of said plant or seed.  
	It is noted that “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  MPEP 2113. 
	While claim 17 does not comprise the product-by-process language of claim 13, the “wherein” clause, in the last three lines of claim 17 is directed entirely to a property of the claimed plant and does not introduce any structural limitations to said plant, beyond the recited substitutions. 
	In the previous amendments, Applicant amended claim 13 to delete the terms “M335N,” “P336A” and “E363Q,” and add the recitations “from Met to Asn made at the position corresponding to position 335 of SEQ ID NO: 2;” “from Pro to Ala made at the position corresponding to position 336 of SEQ ID NO: 2;” and “from Glu to Gln made at the position corresponding to position 363 of SEQ ID NO: 2”  It is noted that these product-by-process limitations do not in any way affect the structure of the mutant HPPD determined by the recited substitutions, and do not affect the patentability of said structure. See In re Thorpe, above. It is also noted that in claim 17, the designations of the substitutions remain unchanged, as “M335N,” “P336A,” and “E363Q.”
	Applicant also previously amended claims 13, 16, and 17 to recite that the plant cell or plant possess a phenotype of increased tolerance or resistance to Inhibitor I.  It is noted that the claims do not recite a level of said increased tolerance or resistance nor place any other limitations of the term.  The claims are thus given their broadest reasonable interpretation as being inclusive of any increase (under any conditions, and however determined) in tolerance possessed by a plant or cell comprising the claimed mutant HPPD compared with a control plant comprising the wild-type HPPD. 
	Claim 26 requires that the transgenic plant of claim 24 possess the phenotype of increased tolerance to Inhibitor I that is at least 2 fold that that of the wilt-type plant.  It is noted that the claim does not specify the expression levels and would encompass any application rate of the herbicide. 
	Response to Arguments 
	Applicant takes issue with the Examiner’s claim interpretation and argues that the recited phenotype is “a feature that further limits the structure of the claimed plant cells, plant or seed,” and cites In re Stepan and Ex parte Christensen (page 9 of the Remarks). 
	This is not persuasive. The Examiner maintains the above interpretation.  The argument based on In re Stepan and Ex parte Christensen was addressed in the previous Office Action. 
Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 13, 16, 17, and 24-28 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by, or in the alternative, obvious under 35 U.S.C. 103(a) over Hawkes et al (US Patent Publication 2010/0197503, published on August 5, 2010, priority to US Provisional Applications filed on January 22, 2009 and July 10, 2009).  Applicant’s argument submitted on April 26, 2022 was fully considered but it is not persuasive. 
The claims are drawn to a transgenic plant cell that was prepared by a process comprising transforming said plant cell with an expression cassette comprising a mutated HPPD nucleic acid, wherein the expression of said nucleic acid in the plant cell results in increased resistance to a coumarone-derivative herbicide Inhibitor 1; wherein said nucleic acid encodes a variant of SEQ ID NO: 2, has HPPD enzymatic activity, and comprises a substitution M335N; or two substitutions, P336A and E363Q.  The claims are drawn to a transgenic plant and seed comprising said cell.  The claims are drawn to a plant comprising said mutant HPPD.  As discussed in the Claim Interpretation section above, the claims are directed to a product-by-process, or to a product, wherein the structure of the product is determined by the presence of said mutant HPPD. 
Claims 24-26 are drawn to a transgenic plant and seed comprising the cell of claim 13 and having the phenotype of tolerance to Inhibitor I.
	Hawkes et al disclose a mutant polypeptide, having 80% identity to SEQ ID NO: 27, wherein the polypeptide has HPPD enzymatic activity and comprises a substitution, wherein the M in the sequence GFEFMAPPQ (SEQ ID NO: 57) is replaced with any other amino acid, including as Q or L (paragraphs 0006 and 0033).  Hawkes et al disclose making a number of other substitutions, alone or in combination, to said HPPD (see pg. 1-2).  Hawkes et la disclose that mutant HPPDs of their invention confer tolerance to HPPD inhibitors when expressed in plants (paragraph 0006).
	Below is the alignment between the amino acid sequence of the instant SEQ ID NO: 2 (“Query”) and SEQ ID NO: 27 (“Subject”) of Hawkes et al. 

Score
Expect
Method
Identities
Positives
Gaps
Frame
498 bits(1281)
9e-180()
Compositional matrix adjust.
258/416(62%)
312/416(75%)
5/416(1%)


Features:
Query  29   FSKFVRKNPKSDKFKVKRFHHIEFWCGDATNVARRFSWGLGMRFSAKSDLSTGNMVHASY  88
            F + VR NP+SD+F V  FHH+E WC DA + A RFS+ LG   +A+SDLSTGN  HAS 
Sbjct  25   FPRVVRVNPRSDRFPVLSFHHVELWCADAASAAGRFSFALGAPLAARSDLSTGNSAHASL  84

Query  89   LLTSGDLRFLFTAPYSPSLSAGEIKPTTTASIPSFDHGSCRSFFSSHGLGVRAVAIEVED  148
            LL SG L FLFTAPY+P           TASIPSF   + R+F ++HGL VR+V + V D
Sbjct  85   LLRSGALAFLFTAPYAPPPQEAATA-AATASIPSFSADAARTFAAAHGLAVRSVGVRVAD  143

Query  149  AESAFSISVANGAIPSSPPIVLNEAVTIAEVKLYGDVVLRYVSYKAEDTEKSEFLPGFER  208
            A  AF +SVA GA P+  P  L     +AEV+LYGDVVLR+VSY   D     FLPGFER
Sbjct  144  AAEAFRVSVAGGARPAFAPADLGHGFGLAEVELYGDVVLRFVSYP--DETDLPFLPGFER  201

Query  209  VEDASSFPLDYGIRRLDHAVGNVPELGPALTYVAGFTGFHQFAEFTADDVGTAESGLNSA  268
            V    +  +DYG+ R DH VGNVPE+ P + Y+ GF GFH+FAEFTA+DVGT ESGLNS 
Sbjct  202  VSSPGA--VDYGLTRFDHVVGNVPEMAPVIDYMKGFLGFHEFAEFTAEDVGTTESGLNSV  259

Query  269  VLASNDEMVLLPINEPVHGTKRKSQIQTYLEHNEGAGLQHLALMSEDIFRTLREMRKRSS  328
            VLA+N E VLLP+NEPVHGTKR+SQIQTYLE++ G G+QH+AL S D+ RTLREMR R+ 
Sbjct  260  VLANNSEAVLLPLNEPVHGTKRRSQIQTYLEYHGGPGVQHIALASNDVLRTLREMRARTP  319

Query  329  IGGFDFMPSPPPTYYQNLKKRVGDVLSDDQIKECEELGILVDRDDQGTLLQIFTKPLGDR  388
            +GGF+FM  P   YY+ +++  GDVLS++QIKEC+ELG+LVDRDDQG LLQIFTKP+GDR
Sbjct  320  MGGFEFMAPPQAKYYEGVRRIAGDVLSEEQIKECQELGVLVDRDDQGVLLQIFTKPVGDR  379

Query  389  PTIFIEIIQRVGCMMKDEEGKAYQSGGCGGFGKGNFSELFKSIEEYEKTLEAKQLV  444
            PT F+E+IQR+GCM KDE G+ YQ GGCGGFGKGNFSELFKSIE+YEK+LE KQ V
Sbjct  380  PTFFLEMIQRIGCMEKDEVGQEYQKGGCGGFGKGNFSELFKSIEDYEKSLEVKQSV  435

	As the above alignment shows, the methionine in position 335 of the instant SEQ ID NO: 2 correspond to methionine in position 326 of SEQ ID NO: 27 of Hawkes et al.  The alignment also shows that in positions corresponding to P336 and E363 of the instant SEQ ID NO: 2 the sequence of Hawkes et al already comprises an alanine and glutamine, thus corresponding to the substitutions P336A and E363Q recited in the instant claims.  Given that SEQ ID NO: 27 of Hawkes et al represents the wild-type HPPD from Avena sativa, and is enzymatically active, one would recognize that SEQ ID NO: 27 of Hawkes et al represents a “variant” or an “orthologue” of the Arabidopsis HPPD of the instant SEQ ID NO: 2. 
	Hawkes et al disclose a polynucleotide encoding said polypeptide comprising said substitution (claims 3-4 and 5).  Hawkes et al disclose an expression cassette comprising said polynucleotide operably linked to a promoter that drives expression in a plant cell or plant; and a vector comprising said expression cassette (claims 6 and 13).  Hawkes et al disclose a transformed plant cell comprising said expression cassette (claim 16-19).  Hawkes et al disclose a plant or seed comprising said transformed plant cell, including wherein the plant is soybean (claims 16-19). 
	In view of the above claim interpretation, the disclosure of Hawkes thus anticipates the limitations of the instant claims.  It is noted that soybean plant and seed will read on the plant and seed of the instant claims 24-28.  Alternatively, it would have been prima facie obvious to introduce a substitution at position M326 of the oat HPPD of Hawkes et al into any other plant HPPD, and obtain a plant cell expressing said HPPD, or a plant part or seed comprising said cell.  Hawkes et al teach that “Many HPPD sequences are known in the art and can be used to generate mutant HPPD sequences by making the corresponding amino acid substitutions, deletions, and additions described herein” (paragraph 0116).  
	While the property of “increased resistance to coumarone-derivative herbicides” is not expressly recited in Hawkes et al, given that the structure of the herbicide-tolerant HPPD variant of Hawkes et al would be indistinguishable from that HPPD of the instant claims, and in view of the high degree of conservation of the regions of the enzyme in which the substitutions are located (as evidenced by the alignment above, as well as the teachings of the instant specification, see Fig. 1), said property would be inherent in said structure. 
	It is noted that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01.
	In the instant case, the structure of the mutant HPPD, nucleic acid encoding it, and the plant cell, plant, or seed comprising it, as disclosed or, in the alternative, made obvious by the teachings of Hawkes et al, will read on the structure of the instant claims.  For the reasons set forth above, the recited property would be inherent in said structure.  It is noted that “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 18-21 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkes et al (US Patent Publication 2010/0197503, published on August 5, 2010, priority to US Provisional Applications filed on January 22, 2009 and July 10, 2009).  Applicant’s argument submitted on April 26, 2022 was fully considered but it is not persuasive.
	The claims are drawn to a seed produced by the transgenic plant, obtained by a process of providing the transgenic plant according to claim 16 and producing the seed therefrom, wherein the seed is true breeding for increased resistance to the coumarone-derivative herbicide.  The claims are drawn to a method of producing a transgenic plant cell and plant using an expression cassette comprising a mutated HPPD nucleic acid and a transcription and translation initiation regulatory regions. 
	The teachings of Hawkes et al have been set forth above.  In addition, Hawkes et al teach making herbicide tolerant transgenic soybean plants comprising mutant HPPD expression cassettes, wherein said plants are homozygous for said transgenes (Example 6).  Hawkes et al teach making transgenic plants and cells using expression vectors that comprise appropriate promoters, 5’ UTR regions, as well as other regulatory sequences (Examples 4 and 5).  Hawkes et al expressly teach plant cells and plants expressing mutant HPPD, including wherein the HPPD comprises the leucine or glutamine substitution at position corresponding to M335 of the instant SEQ ID NO: 2 (claims 1, 3, 6, and 16-19).  Hawkes et al teach regenerating transgenic plants from transformed cells (Examples 4 and 5).  Hawkes et al teach transgenic seeds comprising expression cassette of their invention (see paragraph 0085). 
	Hawkes et al do not expressly teach a true breeding seed, or methods of making a cell or a plant using the construct recited in the instant claims. 
	At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Hawkes et al and obtain a seed that is true breeding for the mutant HPPD transgene expressing a variant HPPD, wherein position M335 (M326 relative to the HPPD of Hawkes et al) is substituted with any other amino acid, particularly including asparagine, a polar amino acid that is chemically distinct from the non-polar methionine, and wherein the seed is also true breeding for herbicide tolerance.  It would have been also obvious to express said variant from a construct comprising the regulatory regions taught by Hawkes et al, and to use the resultant construct in a method of making a transgenic plant or cell, including wherein the method comprises the steps of transforming a plant cell with said construct and regenerating a transgenic plant from said cell.  
	One would have been motivated to do so in view of the express suggestion of Hawkes et al.  While Hawkes et al is silent regarding tolerance to coumarone-derivative herbicides, as discussed above, said tolerance is a property would have been inherent in the transgenic plant of claim 16 (see rejection under 35 U.S.C. 102/103 above) and will, therefore, be also present in the seed of claim 18 and the cell and plant obtained by the methods of claims 19 and 20.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01.
	Response to Argument.
	Applicant’s arguments directed to the rejection under 35 U.S.C. 102/103 and the rejection under 35 U.S.C 103 are presented in the same section of the Remarks and are thus addressed together. 
	Applicant disagrees with the Examiner’s analysis of the Ex parte Christensen and In re Stepan, the decisions that were relied on by Applicant in the previous remarks (pages 10-11 of the Remarks).  Applicant argues that “Applicants have now amended the claims to further limit the structure of the claimed cells and plants both in that the mutHPPD must have at least 70% sequence identity to SEQ ID NO: 2 and that the cells and plants must possess the recited phenotype” (page 11).  Applicant argues that the teachings of Hawkes et al were taken out of context, and that the reference teaches away from the invention.  Applicant argues that Hawkes et al teaches a large number of potential substitutions (pages 11-14).  
	Applicant reiterates the argument that Hawkes et al do not teach an asparagine substitution at M335 and “never [suggest] that his native, wild-type Alanine (A336) may be involved in herbicide tolerance” (page 14).  Applicant argues that Hawkes et al teach away from making a proline to alanine substitution at position P336 and that they teach making the opposition substitution (pages 13-14).  Applicant reiterates the arguments based on In re Stepan and Ex parte Christensen (pages 15-16).  Applicant argues that Hawkes et al teaches tests for herbicides that are structurally “very different from the structure of Inhibitor I” (page 16). 
	Applicant’s argument is not found to be persuasive.  To the extent that the instant Remarks reiterate the previously submitted arguments, they remain unpersuasive for the reasons of record.  
	With regard to the amendment to recite 70% identity to SEQ ID NO: 2, it does not obviate the anticipation rejection of claim 13 because the claims continues to recite any “variant of an HPPD” of SEQ ID NO: 2 in the alternative with the nucleic acid sequence encoding an HPPD with 70% identity to SEQ ID NO: 2. 
	With regard to the teaching away argument directed to the P336 position, it is not persuasive because neither the obviousness rejection, nor the obviousness analysis of the 35 U.S.C. 102/103 rejection is based on mutating said residue.  It is noted that the teaching away argument does not apply to an anticipation analysis.  See MPEP 2131.05. 
	Regarding the number of HPPD variants taught by Hawkes et al, the argument remains not persuasive as well.  Hawkes et al expressly teach an HPPD comprising an alanine and a glutamine at relative positions 336 and 363, which would read on the HPPD of the instant claims.  The reference also expressly suggests substituting the methionine at the relative position 335 with every other amino acid.  Given the limited number of possible substitutions (19), doing so would have been readily achieved using not more than routine experimentation.  It would have been particularly obvious to select an amino acid whose structure and properties are substantially different from those of methionine, a non-polar and hydrophobic amino acid.  Asparagine, which is polar, would have been one such amino acid. 
	With regard to the property of tolerance to coumarone-derivative herbicides, it would have been inherent in the structure of the mutant HPPD and the cells and plants comprising it.  Applicant has not set forth any structures present in plants and cells, besides the mutant HPPD, that could be responsible for said tolerance.  Moreover, the property would not have been unexpected: the claims encompass any level of the mutant HPPD expression and any degree of tolerance.  One would reasonably expect that at least under some level of expression of the mutant HPPD, a plant or cell will show at least some level of tolerance.  
	The Examiner maintains that in the In re Stepan decision the factual scenario is distinguishable from the instant application.  While the “cloud point element” in Stepan actually limited the structure of the claimed composition, in the instant case, the recitation of the phenotype is a property that does not affect the structure of the claimed HPPD, or plants or cells comprising it, beyond the presence of the recited substitutions.  
	With regard to the argument directed to the Christensen decision, the Examiner maintains that it is also distinguishable from the facts of the instant application.  First, unlike the claims on appeal in Christensen, which were directed to a product, the instant claims 13 and 16, are product-by-process claims.  The Examiner notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  See MPEP 2113.  
	Second, in Christensen, neither the prior art nor the specificaiton identified the structures within SEQ ID NO: 2 that were responsible for the claimed cold tolerance phenotype nor the mechanisms involved.  In contrast, in the instant case, Hawkes et al teach mutating the methionine in the relative position 335 to confer herbicide tolerance to a plant.  
	The evidence in the art also weighs in favor of inherency.  For example, the post-filing article Lin et al teaches that “all reported” HPPD inhibitors compete for the substrate (FEBS J. (2019) 286:975-990; pg. 976, left col.; emphasis added).  This indicates that a mutant HPPD tolerant to one class of HPPD inhibitors would have at least some level of cross-tolerance to other classes.  Applicant submitted no evidence indicating otherwise.  For example, Applicant has provided no evidence that Inhibitor I would not compete for HPPD with its native substrate, like the other known inhibitors, including those taught in Hawkes et al.  It is noted that the claims will encompass any level of tolerance and any application rate of the inhibitor recited in the instant claims. 
Conclusion
13.	No claims are allowed.
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662